
	
		I
		111th CONGRESS
		1st Session
		H. R. 1758
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Mr. Honda (for
			 himself, Ms. Hirono,
			 Mr. Grijalva,
			 Mr. Fattah,
			 Mr. Cleaver, and
			 Mr. Space) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To provide for the establishment of a commission to
		  stimulate and engage in an informed, national, and public dialogue about how to
		  ensure that each student in the United States receives an equitable education
		  that enables the student to achieve his or her maximum academic
		  potential.
	
	
		1.Short titleThis Act may be cited as the
			 The Educational Opportunity and Equity
			 Commission Act of 2009.
		2.Findings; sense
			 of the Congress
			(a)FindingsThe Congress finds the following:
				(1)There are vast
			 disparities in the educations provided by schools throughout the United
			 States.
				(2)The educational disparities are reinforced
			 by funding disparities, such as the following:
					(A)The school district in the United States
			 with the greatest spending per student spends 9.12 times more per student
			 annually than the United States school district with the least spending per
			 student.
					(B)The school district in California with the
			 greatest spending per student spends 4.24 times more per student annually than
			 the California school district with the least spending per student.
					(3)The schools of the
			 United States do not meet the educational needs of all students, despite the
			 wealth of the Nation.
				(b)Sense of the
			 CongressIt is the sense of
			 the Congress that the people of the United States should engage in an informed,
			 national, and public dialogue on how to ensure that each student in the United
			 States receives an equitable education that enables the student to achieve his
			 or her maximum educational potential.
			3.Establishment of
			 CommissionThere shall be
			 established a commission to be known as the Educational Opportunity and
			 Equity Commission (in this Act referred to as the
			 Commission).
		4.Duties of
			 CommissionThe Commission
			 shall study ways to enable each student attending a school in the United States
			 to achieve his or her maximum academic potential, with particular emphasis on
			 the following:
			(1)Ensuring that a school receives adequate
			 resources to meet the educational needs of each student in the school.
			(2)The methods available, or that need to be
			 developed, to determine the educational needs of a student.
			(3)Identifying and
			 devising innovative strategies for State and local educational agencies
			 to—
				(A)enable each
			 student to achieve his or her maximum academic potential; and
				(B)participate in
			 reforming the methods by which schools are funded, to achieve educational
			 equity.
				5.Membership of
			 Commission
			(a)Number and
			 appointmentThe Commission
			 shall be composed of 15 members, as follows:
				(1)The Secretary of
			 Education (in this Act referred to as the Secretary).
				(2)Fourteen
			 individuals appointed by the Secretary, in collaboration with the President of
			 the National Academy of Sciences, in accordance with subsection (b).
				(b)Criteria for
			 selection
				(1)EligibilityWithin 90 days after funds are first
			 appropriated to carry out this Act, the Secretary shall make the appointments
			 provided for in subsection (a)(2) from among individuals—
					(A)who submit an
			 application as the Secretary shall require; and
					(B)who are any of the
			 following:
						(i)A
			 student.
						(ii)A
			 parent or guardian of a student.
						(iii)An
			 individual familiar with special education.
						(iv)An
			 officer of a State educational agency.
						(v)A
			 teacher.
						(vi)A
			 principal or school administrator.
						(vii)A
			 school board member
						(viii)A
			 businessperson.
						(ix)A
			 college or university professor of education.
						(x)An
			 expert in—
							(I)educational
			 equity;
							(II)civil rights
			 law;
							(III)constitutional
			 law;
							(IV)educational
			 policy;
							(V)school
			 finance;
							(VI)economics;
							(VII)taxation;
							(VIII)land use or
			 zoning law; or
							(IX)any other field
			 the Commission considers relevant.
							(xi)An
			 individual with relevant experience or knowledge.
						(2)DiversityIn
			 making the appointments, the Secretary shall ensure that the Commission
			 represents the geographical, economic, and cultural diversity of the United
			 States.
				(3)Prohibited
			 appointmentsThe Secretary may not appoint to the Commission an
			 individual who is registered as a lobbyist under section 4 of the Lobbying
			 Disclosure Act of 1995 or any State law.
				(c)Terms of
			 appointed Commission membersA Commission member appointed under
			 subsection (a)(2) shall be appointed for the life of the Commission.
			(d)Vacancies
				(1)How
			 filledA vacancy in the Commission shall be filled in the manner
			 in which the original appointment was made.
				(2)Length of
			 serviceA Commission member
			 appointed to fill a vacancy in the Commission occurring before the end of the
			 term for which the predecessor of the member was appointed shall be appointed
			 only for the remainder of the term.
				(e)Compensation
				(1)Basic
			 payFor each day, including
			 travel time, a Commission member is engaged in the performance of Commission
			 duties, the member shall be entitled to the daily equivalent of the annual rate
			 of basic pay for level IV of the Executive Schedule, subject to section
			 11(b)(1).
				(2)Prohibition of
			 compensation of Federal employeesThe Secretary, an officer or
			 employee of the Federal Government, or a Member of Congress may not receive
			 additional pay, allowances, or benefits by reason of service on the
			 Commission.
				(f)Travel
			 expensesA Commission member may receive travel expenses,
			 including per diem in lieu of subsistence, in accordance with applicable
			 provisions under subchapter I of chapter 57 of title 5, United States
			 Code.
			(g)ChairpersonWithin
			 15 days after all initial appointments to the Commission have been made, the
			 Secretary shall designate 1 Commission member as the chairperson (in this Act
			 referred to as the chairperson) of the Commission.
			(h)Taking
			 actionThe Commission may
			 take action at a meeting only by a majority vote of the Commission members
			 present at the meeting.
			(i)Rules of
			 procedureWithin 15 days
			 after the designation of the chairperson, the Commission shall adopt rules of
			 procedure.
			6.Commission
			 operations
			(a)Executive
			 Director; staff
				(1)Appointment of
			 Executive DirectorThe chairperson shall appoint an Executive
			 Director of the Commission.
				(2)Hiring of
			 staffThe Commission may hire
			 additional personnel as the Commission considers appropriate.
				(b)Compensation of
			 Executive Director and staffSubject to section 11(b)(1), the Commission
			 shall pay—
				(1)the Executive
			 Director at the annual rate of basic pay for level III of the Executive
			 Schedule; and
				(2)an individual
			 hired under subsection (a)(2) at a rate that may not exceed the daily
			 equivalent of the annual rate of basic pay for grade GS–14 of the General
			 Schedule.
				(c)Experts and
			 consultantsSubject to rules prescribed by the Commission, the
			 Executive Director may procure temporary and intermittent services in the same
			 manner as an agency under section 3109(b) of title 5, United States
			 Code.
			(d)Staff of Federal
			 agenciesOn request of the
			 Commission, to assist the Commission in carrying out the duties of the
			 Commission—
				(1)the Secretary may detail to the Commission
			 not more than 10 personnel of the Department of Education;
				(2)the head of any
			 other Federal department or agency may detail personnel, services, or
			 facilities of the department or agency to the Commission, subject to paragraph
			 (3); and
				(3)a
			 total of not more than 10 personnel may be detailed to the Commission under
			 paragraph (2).
				7.Powers of
			 Commission
			(a)Hearings and
			 sessionsTo carry out the
			 duties of the Commission—
				(1)the Commission shall conduct public
			 hearings, including hearings in which testimony is received from experts such
			 as described in section 5(b)(1)(B)(x); and
				(2)the Commission may, as the Commission
			 considers appropriate, sit and act, take testimony, and receive
			 evidence.
				(b)Powers of
			 Commission members and agentsThe Commission may authorize any
			 Commission member or agent of the Commission to take any action which the
			 Commission is authorized to take by this Act.
			(c)Obtaining
			 official dataThe Commission may secure, directly from any
			 department or agency of the United States, information necessary to enable the
			 Commission to carry out this Act. On request of the chairperson, the head of
			 the department or agency shall furnish the information to the Commission,
			 subject to any applicable limitations of Federal law.
			(d)Administrative
			 support servicesOn request
			 of the chairperson, the Administrator of General Services shall provide to the
			 Commission, on a reimbursable basis, human resources management, budget,
			 leasing, accounting, payroll services, and other services necessary for the
			 Commission to carry out the duties of the Commission.
			(e)Contract
			 authority
				(1)In
			 generalSubject to paragraph
			 (2) of this subsection and section 11(b)(2), the Commission may enter into
			 contracts with and compensate a government or private agency or person for the
			 conduct of activities necessary for the Commission to carry out the duties of
			 the Commission.
				(2)DurationThe
			 Commission may not enter into a contract if the terms of the contract extend
			 beyond the date the Commission terminates.
				(f)Authority To
			 accept voluntary services
				(1)In
			 generalNotwithstanding section 1342 of title 31, United States
			 Code, the Commission may accept the service of a volunteer.
				(2)Reimbursement of
			 volunteerIn accordance with applicable provisions under
			 subchapter I of chapter 57 of title 5, United States Code, the Commission may
			 reimburse a volunteer for expenses for office supplies and local travel, and
			 for travel expenses, including per diem in lieu of subsistence, incurred in
			 performing services for the Commission.
				(3)Volunteer deemed
			 a Federal employeeWhile performing services for the Commission,
			 a volunteer is deemed an employee of the Federal Government for the purposes of
			 the following:
					(A)Chapter 81 of
			 title 5, United States Code, relating to compensation for work-related
			 injuries.
					(B)Chapter 11 of
			 title 18, United States Code, relating to conflicts of interest.
					(C)Chapter 171 of
			 title 28, United States Code, relating to tort claims.
					(g)MailsThe Commission may use the United States
			 mails in the same manner and under the same conditions as other departments and
			 agencies of the United States.
			8.Public engagement
			 and community outreach programs
			(a)In
			 generalWithin 180 days after
			 the appointment of the chairperson, the Commission shall commence outreach
			 programs with communities throughout the United States, to engage the
			 communities in a public dialogue on how to ensure that the schools in the
			 communities enable each student in the United States to achieve his or her
			 maximum academic potential.
			(b)MethodsThe
			 outreach programs shall, to the maximum extent possible, include the
			 following:
				(1)Meetings.
				(2)Surveys.
				(3)Telephone
			 polls.
				(4)Conference
			 calls.
				(5)Internet messaging
			 and forums.
				(6)Electronic
			 mail.
				(c)Requirements
				(1)Selection of
			 communitiesIn selecting communities in which to conduct an
			 outreach program, the Commission shall ensure that the outreach programs
			 represent, to the maximum extent possible, the geographic diversity of the
			 United States and the economic and cultural diversity of the populations of the
			 communities.
				(2)Public
			 eventsAny event the Commission conducts as part of an outreach
			 program shall be open to the public.
				(3)Conduct of
			 outreach programsIn
			 conducting an outreach program:
					(A)ChairThe chairperson shall designate 1
			 Commission member to serve as the chair of an event that is part of the
			 program.
					(B)IssuesThe
			 chair shall endeavour to have the attendees address the following
			 issues:
						(i)The
			 benefits to the United States of investing in enabling each student to achieve
			 his or her maximum academic potential.
						(ii)How
			 to ensure that each student achieves his or her maximum academic
			 potential.
						(iii)How to establish
			 educational equity for all students.
						(iv)How
			 to determine the educational needs of a student.
						(v)How
			 to evaluate the effectiveness of a school in meeting the educational needs of a
			 student at the school.
						(vi)The
			 methods by which schools should be funded.
						(C)ParticipationThe
			 Commission shall encourage broad participation in the program by any reasonable
			 means the Commission considers appropriate.
					9.Reports and other
			 publications of Commission
			(a)Quarterly
			 reports
				(1)In
			 generalEvery 90 days after the designation of the chairperson,
			 the Commission shall prepare a report detailing the expenditures and activities
			 of the Commission.
				(2)SubmissionThe
			 Commission shall submit each such report to each entity referred to in
			 subsection (b)(4)(A) and make the report widely available.
				(b)Final
			 report
				(1)ContentThe final report of the Commission shall
			 include the following:
					(A)Discharge duties
			 of CommissionThe findings
			 and conclusions of the Commission on the matters described in section 4.
					(B)Basis of
			 conclusionsThe basis of the
			 findings and conclusions, including the results of hearings conducted under
			 section 7(a) and the outreach programs conducted under section 8.
					(C)Other topics to
			 be addressedA summary of the following:
						(i)The role the Federal, State, and local
			 governments should have in establishing sufficient funding to ensure that each
			 student receives an equitable education that enables the student to achieve his
			 or her maximum academic potential.
						(ii)The
			 unmet educational needs of students, and the benefits of providing the
			 necessary support to enable schools meet their needs.
						(iii)Recommendations
			 on how to assess the educational needs of a student, the types of assessments
			 available, and how to develop additional assessments to enable educators to
			 better understand the educational needs of a student.
						(iv)Information concerning the cost of
			 education in different settings, with consideration of variations in geography,
			 needs of student populations, and concentrations of student populations.
						(v)The
			 methods by which schools are and should be funded.
						(2)Publication of
			 draft reportWithin 480 days
			 after the designation of the chairperson, the Commission shall publish a draft
			 of the final report.
				(3)Public comment
			 periodDuring the 45-day period beginning with the date the draft
			 report is published, the Commission shall solicit and receive comments from the
			 public on the draft report.
				(4)Issuance of
			 final report
					(A)In
			 generalWithin 165 days after publishing the draft report, and
			 after taking into account any comments received under paragraph (3), the
			 Commission shall submit the final report to—
						(i)the Committees on Finance, on Health,
			 Education, Labor, and Pensions, and on Appropriations of the Senate;
						(ii)the Committees on Ways and Means, on
			 Education and Labor, and on Appropriations of the House of
			 Representatives;
						(iii)the President of
			 the National Academy of Sciences; and
						(iv)the President of the United States.
						(B)Approvals
			 required; inclusion of minority views
						(i)Approvals
			 requiredThe Commission may not issue the final report without
			 the approval of at least 10 Commission members.
						(ii)Inclusion of
			 minority viewsThe Commission may include a minority view in the
			 final report.
						(5)Congressional
			 hearingsIt is the sense of the Congress that the Committees
			 specified in paragraph (4)(A) should hold hearings on the information in the
			 final report.
				(c)Format of
			 publications; timing; accessibility
				(1)Format of
			 publicationsThe Commission
			 shall cause to have published all reports prepared under this section, minutes
			 of all Commission meetings, and transcripts of all Commission hearings, in a
			 format that is understandable to the public.
				(2)TimingThe
			 Commission shall cause to have published the information described in paragraph
			 (1)—
					(A)on the Internet website of the Department
			 of Education, within 15 days after preparation of the information; and
					(B)in print, within 60 days after preparation
			 of the information.
					(3)AccessibilityThe Secretary shall maintain, on the
			 Internet website of the Department of Education, the information published
			 under paragraph (1), in a matter that is accessible to the public.
				10.Termination of
			 CommissionThe Commission
			 shall terminate 45 days after issuing the final report under section
			 9(b)(4).
		11.Limitations on
			 authorization of appropriations
			(a)Limitations on
			 authorization of appropriationsThere are authorized to be appropriated to
			 carry out this Act, other than section 9(b), not more than $10,000,000, to
			 remain available until expended.
			(b)Limitations on
			 use of fundsTo the extent or
			 in the amounts provided in advance in appropriation Acts, the Commission may do
			 the following:
				(1)Pay compensation under sections 5(e)(1) and
			 6(b).
				(2)Enter into contracts with and compensate a
			 government or private agency or person for the conduct of activities, under
			 section 7(e).
				12.Federal Advisory
			 Committee Act not to applyThe
			 Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the
			 Commission.
		13.DefinitionsIn this Act:
			(1)EducationThe
			 term education means learning occurring in public schools in the
			 United States from pre-kindergarten through the 12th grade, including
			 homeschooling.
			(2)Educational
			 equityThe term
			 educational equity means the educational policies, and practices
			 necessary to—
				(A)meet the educational requirements of each
			 student, regardless of his or her socioeconomic status, national origin,
			 gender, or the location of his or her school;
				(B)foster the maximum
			 development of the potential of each student; and
				(C)ensure that each
			 student has the knowledge and skills needed to participate effectively in
			 community life as a worker, citizen, parent, or leader, and as a role model for
			 future generations.
				(3)Educational
			 needsThe term educational needs means the academic
			 and developmental requirements for a student to achieve his or her maximum
			 academic potential, determined after taking into account the unique abilities
			 and circumstances of the student.
			
